Citation Nr: 0812744	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for an evaluation in excess of 40 percent disabling.

In March 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Winston-Salem, 
North Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The veteran's hepatitis C is characterized by assertions of 
nausea, depression, fatigue, minor weight loss, enlargement 
of the left lobe and the caudate lobe of the liver, and 
abdominal pain in the upper right quadrant.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
disabling for hepatitis C have not been met.  See 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7354 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

In regards to the veteran's claim of an increased rating, a 
VCAA letter from April 2005 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187; Pelegrini II.  In order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In April 2005, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about his employment and daily life, in regards to 
his hepatitis C, during the course of the April 2004, May 
2005, and May 2007 examinations performed in association with 
this claim.  The veteran provided statements at these 
examinations in which he details the impact of his disability 
on his daily life.  The Board finds that the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for hepatitis C.  As will be discussed 
below, the veteran's disability is currently rated under 38 
C.F.R. 4.71a, Diagnostic Code 7354.  Although notification of 
the specific rating criteria was provided in the February 
2006 statement of the case (SOC), and not a specific 
preadjudicative notice letter, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the disability rating and effective date elements 
of a claim.

As to the fourth element, the April 2005 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of his claim.  The Board finds 
that the third and fourth elements of Vazquez-Flores are 
satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service, VA, and private medical records are in 
the file.  The veteran has at no time referenced outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

The veteran was provided a medical examination for his 
hepatitis C most recently in May 2007.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous VA and private treatment records.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Therefore, the examination 
in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's hepatitis C has been rated as 40 percent 
disabling, effective March 7, 2002, under Diagnostic Code 
7354.  The veteran seeks a higher rating.

According to Diagnostic Code 7354, a 0 percent rating is 
assigned for nonsymptomatic hepatitis C.  A 10 percent rating 
is assigned for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2007).

Therefore, in order to increase the rating of the veteran's 
hepatitis C, the veteran must meet the criteria of at least a 
60 percent rating under Diagnostic Code 7354.  

In April 2004, the veteran underwent a VA examination.  It 
was noted at this time that the veteran's hepatitis C made 
him feel tired, depressed, in pain, and arthralgias.  The 
veteran was also reported as having abdominal pain in the 
upper right quadrant thru to the right flank, 
gastrointestinal disturbances, nausea, and vomiting.  The 
condition did not affect his body weight or cause 
incapacitation at this time.  

At a May 2005 VA examination, it was noted that the veteran 
had been diagnosed with Class IV hepatitis with full 
cirrhosis.  The veteran complained of loss of appetite, 
feelings of confusion, nausea, constant body pains, 
fatigability, arthralgia, gastrointestinal disturbances, and 
vomiting.  Upon examination, the veteran was found to have 
tenderness to palpation in the right upper quadrant.  It was 
also noted that the veteran had lost 22 pounds within a 12-
month period.  He was previously taking Rebetron, but he 
stated the drugs made him feel "crazy."  The veteran also 
stated that his condition was not incapacitating. 

At the May 2007 VA examination, it was noted that the veteran 
had right side pain, nausea, fatigue, arthralgia, 
gastrointestinal disturbances, vomiting, loss of appetite, 
and jaundice.  Again, it was noted that the veteran had lost 
30 pounds in a 12-month period.  However, the examiner went 
on to state that the veteran exhibited no signs of 
malnutrition.  His symptoms were described as near constant 
and debilitating.  The veteran stated that his liver 
condition did not cause incapacitation.  The veteran also 
stated that his condition caused 50 episodes of coma or 
periods of confusion during the last year, as well as severe 
depression.  

In addition to the VA examination reports, the claims folder 
also contains VA Medical Center (VAMC) treatment records.  
The Board notes that, in November 2005, that the veteran 
denied any abdominal pain, nausea, vomiting, and anorexia.  
See VAMC treatment record, November 2005.  He did, however, 
state that he had lost weight.  Id.  In December 2005, he 
denied fatigue, malaise, or excessive weight loss.  See VAMC 
treatment record, December 2005.  A VAMC treatment record 
from January 2006 reflects that the left lobe and the caudate 
lobe of the liver were enlarged.

The Board notes that the recent medical evidence of record 
reflects that the veteran experiences fatigue, depression, 
enlargement of the liver, and minor weight loss.  See VA 
examination report, May 2007; VAMC treatment record, January 
2006.  However, the evidence of record does not show that the 
veteran's hepatitis C has resulted in anorexia with 
substantial weight loss, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past twelve-
month period.  

The Board notes that the veteran stated at his March 2008 
hearing that he spends about 12 hours per day in bed, but 
incapacitating episodes of the nature described by the rating 
criteria are defined as including both symptoms severe enough 
to require bed rest and treatment by a physician.  In 
addition, to warrant a higher rating, the episodes must be of 
a duration of six weeks during the past twelve-month period, 
an such episodes are not demonstrated by the record.  In 
fact, as mentioned above, the veteran specifically stated at 
the April 2004, May 2005, and May 2007 VA examinations that 
his liver condition does not cause incapacitation.  The Board 
also notes that, while the veteran testified as to losing 30 
pounds over the past year, the claims folder contains no 
evidence that he has anorexia or malnutrition as a result of 
his disability, and he reports still weighing in excess of 
250 pounds.  As noted, the criteria for a 40 percent rating 
already contemplates some weight loss.  Absent additional 
clinical findings supportive of a higher rating, the Board 
concludes that the overall manifestations of his disability 
more closely approximate the criteria for a 40 percent 
rating.

In essence, despite the veteran's assertions that his 
disability is more severe than his current evaluation 
reflects, the medical evidence of record establishes that the 
symptoms and manifestations of his disability do not warrant 
an increased rating under this diagnostic code.  The claims 
folder contains no evidence indicating that the veteran's 
hepatitis C has resulted in anorexia with substantial weight 
loss, or that his symptoms have resulted in incapacitating 
episodes lasting at least six weeks.  Therefore, the Board 
finds that the veteran is adequately compensated with his 
current rating.  A higher rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's hepatitis C has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Although the veteran has asserted that he 
is unable to work, the medical evidence of record does not 
suggest a degree of symptomatology more severe than is 
contemplated by the applicable diagnostic code, and the 
medical evidence also does not suggest that his disability is 
so severe as to render him unemployable.  Although some 
impairment is certainly present, it should also be noted the 
disability rating itself is recognition that his industrial 
capabilities are significantly impaired.   See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The Board is cognizant 
that the veteran was found to be unable to engage in 
substantially gainful activity by the Social Security 
Administration (SSA) in 2003; however, records from that 
agency reflect that the veteran's Hepatis C was only one of 
several significant disabilities considered by that agency.  
The decision of that agency, and the medical records 
associated with the claims file, do not establish that his 
Hepatitis C alone is so severe as to result in marked 
interference so as to render impractical the regular schedule 
standards.  Thus, the Board finds that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).




ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for hepatitis C is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


